DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Leeflang et al. (9,271,631) and Connell (6,098,617).
Regarding claims 1 and 2,  Filipi teaches an oropharyngeal cannula (fig. 5) of the type used for insertion in an upper airway of a patient, the cannula comprising: a piece having a biting block (50)  from whose frontal portion there is projected a frame (60) that comprises a base (32, 36) for laying in the patient’s mouth (col. 2 lines 15-20, col. 3 lines 3-10), while on an opposite side of the biting block  there is projected a channel (62) destined for inserting a medical instrument therein (col. 3 lines 30-40;as shown the channel projects to the rear and is on an opposite side), wherein the biting block presents an oblong shape (as shown in figs. 5 and 6, the bite block is of oblong shape) having at least two openings (65, 66), a first opening (65) of circular peripheral shape and a second parallel opening (66) of oblong shape, the first and second openings (65, 66) separated by a wall (i.e. fig. 12 shows separation via a vertical extending wall) in order to compose a double-lumen to allow the entry and exit of gas during inspiration and expiration (col. 3 lines 40-45)  and to allow insertion of a medical instrument (col. 3 lines 30-40).
Filipi substantially teaches the claimed invention except for wherein near upper and lower edges of the second opening are provided oppositely located first and second holes that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension, one tubular extension for gas supply to the patient and another tubular extension for passing of carbon dioxide eliminated by the patient during expiration.  However, Leeflag teaches in figs. 67b-67d holes (552, 562) that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension (50, 60; 550, 560), one tubular extension (60; 560) for gas supply to the patient and another tubular extension (50; 550) for passing of carbon dioxide eliminated by the patient during expiration (col 13 lines 45-60, col. 14 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the airway frame of Filipi with separate oxygen and carbon dioxide sampling tube openings as taught by Leeflang to provide the advantage of enhanced treatment and monitoring o meet a user’s need.
The modified Filipi teaches oxygen delivery and sampling tube openings in the frame (see fig. 67b-7d of Leeflang) but does not specifically disclose the holes are near upper and lower edges of the second opening are oppositely located holes.  However, Connell teaches in fig. 6 the oxygen and sampling tubes (82, 84) are oppositely disposed near upper and lower edges of the opening (central opening).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the modified Filipi to be oppositely disposed on near upper and lower edges as taught by Connell to provide the advantage of enhanced ease in location and definition since the tubes would be spaced further part in opposing relation thereby providing enhance ease of use.
Regarding claim 3, Filipi teaches the frame (60) is of oblong shape with an enlarged total area to stabilize the cannula in the patient’s mouth (as shown, the frame is oblong in shape with a relatively large area compared to the airway lumen able to stabilize the device; col. 3 lines 10-17).
Regarding claim 4, Filipi discloses the second opening (i.e. 66) and at an opposite side of the biting block of the frame, the biting block develops the channel (64) having a lateral wall formed by a straight stretch (as shown in fig. 7, the airway I straight through body 50) followed by an arched stretch (as shown, airway portion 79 is arched) with a radius composing channel elevation (as shown, the radius of the arc follows the height/elevation of the channel) to support an anatomical structure (i.e. .tongue) that can collapse on the airway (col. 3 lines 25-30).
Regarding claim 5, Filipi discloses  a free end (i.e. distal end) of the channel is rounded (as shown the distal end is round).
Regarding claims 6 and 18, Filipi discloses the frame provides lateral distal openings (46) (as shown k, openings 46 curve distally) configured for the transfer of a hook and loop fastener strap or tiedown tape to attach the oropharyngeal cannula to the patient's neck (as shown, the openings are sized to be able to pass a strap having hook and loop fastener smaller than the opening and thereby able to allow attachment to a user; col. 2 lines 25-40).
Regarding claims 7 and 19, Filipi discloses the frame (60) comprises rotated ‘T’ shape end handles (48).
Regarding claims 8 and 20, Filipi discloses the medical instrument comprises an endoscopic probe (col. 3 line 36).
Regarding claim 17,  Filipi teaches an oropharyngeal cannula (fig. 5) of the type used for insertion in an upper airway of a patient, the cannula comprising: a piece having a biting block(50)  from whose frontal portion there is projected a frame (60) that comprises a base (32, 36) for laying in the patient’s mouth (col. 2lines 15-20, col. 3 lines 3-10), while on the opposite side of the biting block from the frontal portion there is projected a channel (62) destined for inserting a medical instrument therein (col. 3 lines 30-40), wherein the biting block presents an oblong shape (as shown in figs. 5 and 6, the bite block is of oblong shape) having at least two openings (65, 66), a first opening (65) and a second opening (66), the first and second openings (65, 66) separated by a wall (i.e. fig. 12 shows separation via a vertical extending wall) in order to compose a double-lumen to allow the entry and exit of gas during inspiration and expiration (col. 3 lines 40-450)  and to allow insertion of a medical instrument (col. 3 lines 30-40), the frame (60) is of oblong shape with an enlarged total area to stabilize the cannula in the patient’s mouth (as shown, the frame is oblong in shape with a relatively large area compared to the airway lumen able to stabilize the device; col. 3 lines 10-17); the second opening (i.e. 66) and at an opposite side of the biting block of the frame, the biting block develops the channel (64) having a lateral wall formed by a straight stretch (as shown in fig. 7, the airway I straight through body 50) followed by an arched stretch (as shown, airway portion 79 is arched) with a radius composing channel elevation (as shown, the radius of the arc follows the height/elevation of the channel) to support an anatomical structure (i.e. .tongue) that can collapse on the airway (col. 3 lines 25-30);a free end (i.e. distal end) of the channel is rounded (as shown the distal end is round).
Filipi substantially teaches the claimed invention except for wherein near upper and lower edges of the second opening are provided first and second oppositely located holes that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension, the first tubular extension for gas supply to the patient and the second tubular extension for passing of carbon dioxide eliminated by the patient during expiration.  However, Leeflag teaches in figs. 67b-7d holes (552, 562) that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension (50, 60; 550, 560), one tubular extension (60; 560) for gas supply to the patient and another tubular extension (50; 550) for passing of carbon dioxide eliminated by the patient during expiration (col 13 lines 45-60, col. 14 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the airway frame of Filipi with separate oxygen and carbon dioxide sampling tube openings as taught by Leeflang to provide the advantage of enhanced treatment and monitoring o meet a user’s need.
The modified Filipi teaches oxygen delivery and sampling tube openings in the frame (see fig. 6b-7d of Leeflang) but does not specifically disclose the holes are near upper and lower edges of the second opening are oppositely located holes.  However, Connell teaches in fig. 6 the oxygen and sampling tubes (82, 84) are oppositely disposed near upper and lower edges of the opening (central opening).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the modified Filipi to be oppositely disposed on near upper and lower edges as taught by Connell to provide the advantage of enhanced ease in location and definition since the tubes would be spaced further part in opposing relation thereby providing enhance ease of use.
Regarding claim 21, Fillippi teaches ta common frontal surface (i.e. proximal surface) with apertures’ corresponding to the first and second openings ( as shown, the proximal surface includes the first and second openings) and the modified Fillipi teaches (i.e. fig. 6b-7d of Leeflang) the frame has a common wall frontal surface (i.e. proximal surface; 42) with apertures corresponding to the first and second holes (as shown, the proximal surface includes through holes 552,562).

Claims 9, 11-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Leeflang et al. (9,271,631) and Connell (6,098,617).
Regarding claim 9, Filipi teaches an oropharyngeal cannula (fig. 5) of the type used for insertion in an upper airway of a patient, the cannula comprising: a piece having a biting block (50)  from whose frontal portion there is projected a frame (60) that comprises a base (32, 36) for laying in the patient’s mouth (col. 2 lines 15-20, col. 3 lines 3-10), while on the opposite side of the biting block from the frontal portion there is projected a channel (62) destined for inserting a medical instrument therein (col. 3 lines 30-40; as shown the channel projects to the rear and is on an opposite side), wherein the biting block presents an oblong shape (as shown in figs. 5 and 6, the bite block is of oblong shape); wherein a common surface (proximal surface) defines at least two openings (65, 66), a first opening (65) a second parallel opening (66), the first and second openings (65, 66) separated by a wall (i.e. fig. 12 shows separation via a vertical extending wall) in order to compose a double-lumen to allow the entry and exit of gas during inspiration and expiration (col. 3 lines 40-45)  and to allow insertion of a medical instrument (col. 3 lines 30-40), and a common surface (proximal surface).
Filipi substantially teaches the claimed invention except for the common surface (proximal surface) defines  first and second holes that extend into the tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension, one tubular extension for gas supply to the patient and another tubular extension for passing of carbon dioxide eliminated by the patient during expiration.  However, Leeflag teaches in figs. 67b-67d holes (552, 562) that extend in tubular profiles in the biting block, each of the holes respectively configured for the receipt of a tubular extension (50, 60; 550, 560), one tubular extension (60; 560) for gas supply to the patient and another tubular extension (50; 550) for passing of carbon dioxide eliminated by the patient during expiration (col 13 lines 45-60, col. 14 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the airway frame of Filipi with separate oxygen and carbon dioxide sampling tube openings as taught by Leeflang to provide the advantage of enhanced treatment and monitoring o meet a user’s need.
Regarding claim 11, Filipi teaches the frame (60) is of oblong shape with an enlarged total area to stabilize the cannula in the patient’s mouth (as shown, the frame is oblong in shape with a relatively large area compared to the airway lumen able to stabilize the device; col. 3 lines 10-17).
Regarding claim 12, Filipi discloses the second opening (i.e. 66) and at an opposite side of the biting block to the frame, the biting block develops the channel (64) having a lateral wall formed by a straight stretch (as shown in fig. 7, the airway I straight through body 50) followed by an arched stretch (as shown, airway portion 79 is arched) with a radius composing channel elevation (as shown, the radius of the arc follows the height/elevation of the channel) to support an anatomical structure (i.e. .tongue) that can collapse on the airway (col. 3 lines 25-30).
Regarding claim 13, Filipi discloses  a free end (i.e. distal end) of the channel is rounded (as shown the distal end is round).
Regarding claim 14, Filipi discloses the frame provides lateral distal openings (46) (as shown k, openings 46 curve distally) configured for the transfer of a hook and loop fastener strap or tiedown tape to attach the oropharyngeal cannula to the patient's neck (as shown, the openings are sized to be able to pass a strap having hook and loop fastener smaller than the opening and thereby able to allow attachment to a user; col. 2 lines 25-40).
Regarding claim 15, Filipi discloses the frame (60) comprises rotated ‘T’ shape end handles (48).
Regarding claim 16, Filipi discloses the medical instrument comprises an endoscopic probe (col. 3 line 36).
Regarding claim 22, Fillippi discloses the first and second openings (65, 66) extend in tubular profiles in the biting block (as shown the openings are generally round or oblong and  extend lengthwise through the biting block as tubular).

Response to Arguments





Applicant's arguments filed5/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 1st -3rd paragraph that Leeflang’ s openings do not extend through the biting block.  Examiner respectfully disagrees as the biting block includes the flange (540) on the proximal end.  In addition, figs. 6a-6e teach the openings (452, 462) on the interior of the cylindrical region of the biting block.  Thus Leeflang teaches this limitation as claimed.
Applicant agues on page 9 last 2 paragraph through page 10 1st paragraph that it is not obvious to modify the modified Fillippi to include openings at the location of the openings of Connell.  Examiner respectfully disagrees. One of ordinary skill in the art upon seeing the openings of the modified Fillippi would recognize that the oppositely disposed on near upper and lower edges openings as taught by Connell would  provide the advantage of enhanced ease in location and definition since the tubes would be spaced further part in opposing relation thereby providing enhance ease of locating the openings for enhanced ease of use. Thus proper modification and motivation is provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785